         Case 1:19-cv-01875-MHH-HNJ Document 27 Filed 08/02/21 Page 1 of 1                           FILED
                                                                                           2021 Aug-02 AM 08:36
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

 TIVON ROLLIE THOMAS,                          )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )   Case No. 1:19-cv-01875-MHH-HNJ
                                               )
 DANIEL TIGHE, et al.,                         )
                                               )
        Defendants.                            )

                        MEMORANDUM OPINION AND ORDER

       The Magistrate Judge entered a report on June 21, 2021, recommending that the Court deny

the defendants’ motion for summary judgment as to plaintiff Tivon Rollie Thomas’s Eighth

Amendment excessive force claims. (Doc. 23). The Magistrate Judge advised the parties of their

right to file specific written objections within 14 days. The Court has not received objections.

       Having reviewed the Court’s electronic record in this case, the Court adopts the Magistrate

Judge’s report and accepts his recommendation. Accordingly, the Court denies the defendants’

motion for summary judgment as to Mr. Thomas’s Eighth Amendment excessive force claims.

The Court refers this matter to the Magistrate Judge for further proceedings.

       DONE and ORDERED this August 2, 2021.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE
